Citation Nr: 0528825	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  99-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 5, 1977, to April 22, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 1998, of 
which the veteran was notified in July 1998, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 2000, the Board determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for acquired psychiatric 
disorder.  The claimant appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court) and, 
in a May 2001 order, the Court vacated and remanded the claim 
to the Board for compliance with the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005)].  See Holliday v. Principi, 14 
Vet. App. 280 (2001). 

The Court further stated that on remand the claimant was free 
to submit additional evidence and argument necessary to the 
resolution of his claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam order).  In addition, the Court 
directed that if the circumstances warranted, the Board was 
authorized and obligated to remand the claim to the RO for 
further development.  See  38 C.F.R. § 19.9(a) (2001); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The record shows that 
the claimant submitted additional evidence in support of his 
claim directly to the Board, specifically declining to waive 
initial RO review of the new evidence.  That evidence was 
received on May 3, 2002. 

By a decision dated May 28, 2002, the Board determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

The claimant appealed that decision to the Court and in a 
November 2004 order, the Court vacated and remanded the 
matter to the Board for action consistent with the VCAA.  As 
such, the Board remanded this case in May 2005 for the RO to 
review the evidence submitted subsequent to the December 1999 
supplemental statement of the case and to ensure that the 
case was developed in accordance with all notice and duty to 
assist provisions of the VCAA.  The case has now returned to 
the Board for appellate consideration; however, there are 
VCAA deficiencies in the development of the pending issue 
and, as such, the appeal is remanded and VA will notify the 
veteran if further action is required on his part.

The Board also observes that, in February 2002, the claimant 
was notified that the Board Member who conducted the 
videoconference hearing held in March 2000 has retired from 
the Board, and of his right to request another hearing by a 
Member of the Board.  In his response, received at the Board 
in March 2002, the claimant stated that he did not want an 
additional hearing, and asked that the Board consider his 
case on the evidence of record. 


REMAND

*	This issue is remanded to provide notice consistent with 
the VCAA.
*	This issue is remanded to obtain outstanding VA and non-
VA treatment records.

By way of background, this case has been remanded twice by 
the Court for compliance with the VCAA.  The Court has held 
"that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, a remand is necessary to 
ensure complete compliance with the notice and duty to assist 
provisions of the VCAA.   

The VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).

The Board observes that a June 2005 letter sent to the 
veteran advised him in general of VA's duty to assist; 
however, pertinent to his new and material evidence claim, he 
was not provided with proper notice as required by the VCAA.  
Specifically, the June 2005 letter informed him of the 
definition of new and material evidence applicable to claims 
to reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder was received in January 1996, the 
definition of new and material evidence prior to the August 
2001 changes is applicable in the instant case.  Such defines 
new and material evidence as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1995).  As such, while on remand, the veteran should be sent 
a letter informing him of the above-referenced criteria that 
must be met in order reopen his claim of entitlement to 
service connection for a psychiatric disorder, and, who is 
responsible for obtaining such evidence, as well as request 
that the veteran provide any evidence in his possession 
pertinent to his claim.  

Additionally, there appear to be outstanding treatment 
records available.  The veteran has indicated that he has 
sought treatment for his psychiatric disorder at the San 
Diego VA Hospital in April 1977, the Lakeside VA Medical 
Center, Westside VA Medical Center, and Hines VA Medical 
Center from April 1977 to the present time, and Our Lady of 
Mercy Hospital in Dyer, Indiana, in August 1977.  The Board 
observes that there are records dated in the 1980's from the 
Westside VA Medical Center as well as two statements from the 
veteran's treating physician at Hines VA Medical Center, 
dated in April 1999 and March 2002, are of record; however, 
it does not appear that all available treatment records have 
been obtained.  As such, a remand is necessary in order to 
ensure compliance with the duty to assist provisions of the 
VCAA by attempting to obtain all outstanding VA and non-VA 
treatment records.

Accordingly, this case is REMANDED for the following:

1.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his new and 
material evidence claim, as defined prior 
to the August 2001 regulations changes, 
informing him whether he or VA is 
responsible for obtaining such evidence, 
and requesting him to submit all relevant 
evidence in his possession.  

2.  Appropriate steps should be taken to 
obtain outstanding records from San Diego 
VA Hospital, Lakeside VA Medical Center, 
Westside VA Medical Center, Hines VA 
Medical Center, and Our Lady of Mercy 
Hospital in Dyer, Indiana.  If necessary, 
the veteran should be requested to 
complete an Authorization and Consent to 
Release Information to VA form for any 
private provider.  A negative response 
for any records that cannot be obtained 
should be associated with the claims 
file.  For VA records, requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

3.  Thereafter, any additionally-
indicated development, to include 
affording the veteran any contemporary 
examinations deemed necessary for the 
appropriate adjudication of the claim, 
should be completed.

4.  After completing the above, the 
veteran's claim should be re-adjudicated, 
based on the entirety of the evidence.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
he and his attorney should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

